Citation Nr: 0415420	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date for an award of dependency 
and indemnity compensation (DIC), prior to August 1, 1999.


REPRESENTATION

Appellant represented by:	David D'Zurilla, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, and he died in January 1994.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Regional 
Office (RO) that granted DIC and assigned an effective date 
of July 14, 2000.  Subsequently, a December 2001 decision 
review officer's decision assigned an effective date of 
August 1, 1999, for the grant of DIC.  The appellant 
continues to disagree with the effective date of the award.  
This matter was previously before the Board in June 2002, at 
which time it denied the claim for an earlier effective date 
for an award of DIC.  The appellant filed a timely appeal 
with the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated November 4, 2003, vacated the 
Board's decision and granted a Joint Motion for Remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate her claim, and what specific evidence, if any, 
she is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  

In addition, the Board notes that the November 2003 Court 
Order directed that the VA comply with the VCAA.  As noted 
above, the VA has not done so.  The Board is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




